 

Exhibit 10.1

 



AMENDMENT NO. 2
TO THE
trust agreement

 

This Amendment No. 2 (this “Amendment”), dated as of October 5, 2017, to the
Trust Agreement (as defined below) is made by and between Electrum Special
Acquisition Corporation (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”). All terms used but not defined herein shall have the
meanings assigned to them in the Trust Agreement.

 

WHEREAS, the Company and the Trustee entered into an Investment Management Trust
Agreement dated as of June 10, 2015 (the “Trust Agreement”); and

 

WHEREAS, Section 1(i) of the Trust Agreement sets forth the terms that govern
the liquidation of the Trust Account under the circumstances described therein;
and

 

WHEREAS, at a special meeting of shareholders of the Company (the “Special
Meeting”) held on October 5, 2017, the Company’s shareholders approved (i) a
proposal to amend (the “Extension Amendment”) the Company’s Amended and Restated
Memorandum and Articles of Association to provide that the date by which the
Company shall be required to effect a Business Combination shall be February 5,
2018 (the “Extended Date”), and (ii) a proposal to extend the date on which to
commence liquidating the Trust Account (the “Trust Amendment”) in the event the
Company has not consummated a business combination by the Extended Date; and

 

WHEREAS, on the date hereof, the Company is filing the Extension Amendment with
the Registrar of Corporate Affairs in the British Virgin Islands.

 

NOW THEREFORE, IT IS AGREED:

 

1.           Section 1(i) of the Trust Agreement is hereby amended by deleting
“October 8, 2017” and replacing it with “February 5, 2018”.

 

2.           As a result thereof, all references to the “Last Date” in the Trust
Agreement shall be references to February 5, 2018.

 

3.           All other provisions of the Trust Agreement shall remain unaffected
by the terms hereof.

 

4.           This Amendment may be signed in any number of counterparts, each of
which shall be an original and all of which shall be deemed to be one and the
same instrument, with the same effect as if the signatures thereto and hereto
were upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.

 

5.           This Amendment is intended to be in full compliance with the
requirements for an Amendment to the Agreement as required by Section 7(c) of
the Agreement, and every defect in fulfilling such requirements for an effective
amendment to the Agreement is hereby ratified, intentionally waived and
relinquished by all parties hereto.

 

6.           This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.

 

 

[Signature Page Follows]

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

 

  Continental Stock Transfer & Trust Company, as Trustee           By:  /s/
Francis E. Wolf, Jr.     Name: Francis E. Wolf, Jr.
Title: Vice President               Electrum Special Acquisition Corporation    
          By: /s/ Eric N. Vincent     Name: Eric N. Vincent
Title: Chief Executive Officer

 

 

 

 